BY-LAWS OF GLOBAL SMOOTHIE SUPPLY, INC. TABLE OF CONTENTS OFFICES Section 1.0. Principal Office Section 1.1. Registered Agent Section 1.2. Other Offices SHAREHOLDERS Section 2.0. Place of Meetings Section 2.1. Annual Meetings Section 2.2. Special Meetings Section 2.3. Notice of Meetings Section 2.4. Record Date, Closing Transfer Books Section 2.5. Voting List Section 2.6. Quorum/Majority Vote Section 2.7. Method of Voting Section 2.8. Oral and Written Voting Section 2.9. Presence at Meeting by Means of Communication Equipment Section 2.10. Action Without Meeting DIRECTORS Section 3.0. Management Section 3.1. Number Section 3.2. , Qualifications Section 3.3. Term Section 3.4. Removal Section 3.5. Vacancy Section 3.6. Election of Directors Section 3.7. Change in Number (a) Increase in Number (b) Decrease in Number Section 3.8. Quorum Section 3.9. Meetings (a) First Meeting (b) Special Meetings (c) Regular Meetings Section 3.10. Action Without Meeting Section 3.11. Interested Directors/Officers or Shareholders Section 3.12.
